Name: 86/241/EEC: Commission Decision of 25 April 1986 amending Decision 74/234/EEC with respect to the number of members of the Scientific Committee for Food
 Type: Decision
 Subject Matter: EU institutions and European civil service;  health;  European construction
 Date Published: 1986-06-19

 Avis juridique important|31986D024186/241/EEC: Commission Decision of 25 April 1986 amending Decision 74/234/EEC with respect to the number of members of the Scientific Committee for Food Official Journal L 163 , 19/06/1986 P. 0040 - 0040 Finnish special edition: Chapter 15 Volume 7 P. 0126 Swedish special edition: Chapter 15 Volume 7 P. 0126 *****COMMISSION DECISION of 25 April 1986 amending Decision 74/234/EEC with respect to the number of members of the Scientific Committee for Food (86/241/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Commission Decision 74/234/EEC of 16 April 1974 establishing a Scientific Committee for Food (1) provides that the said committee shall be composed of not more than 15 members; whereas, in view of the enlargement of the Community since the said committee was established and in view of the increase in its work load, the maximum number of members provided for in the abovementioned Decision should be increased; Whereas the Decision in question should therefore be amended, HAS DECIDED AS FOLLOWS: Article 1 In Article 3 of Commission Decision 74/234/EEC, '15 members' is replaced by '18 members'. Done at Brussels, 25 April 1986. For the Commission COCKFIELD Vice-President (1) OJ No L 136, 20. 5. 1974.